UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6369


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DAVID LYNDON ARMSTRONG,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:03-cr-00107-F-1)


Submitted:    July 23, 2009                 Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Lyndon Armstrong, Appellant Pro Se. Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David    Lyndon    Armstrong      appeals     the       district       court’s

order   denying      his   motion     to   modify   his    sentence          pursuant    to

18 U.S.C. § 3582(c)(2) (2006).              We have reviewed the record and

find    no   reversible      error.        Accordingly,         we    affirm    for     the

reasons stated by the district court.                     See United States v.

Armstrong, No. 7:03-cr-00107-F-1 (E.D.N.C. Feb. 17, 2009).                               We

dispense     with     oral     argument     because       the        facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                AFFIRMED




                                           2